Citation Nr: 1103038	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-14 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a higher initial rating than the 10 percent 
assigned for a right ankle disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The veteran had active service from January 1996 to January 2001.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO). 

By a March 2005 submission, the Veteran timely requested Decision 
Review Officer (DRO) review of his claim being appealed, prior to 
Board adjudication.  38 CFR § 3.2600 (2010).  DRO review was 
afforded the Veteran, as documented in a March 2006 Statement of 
the Case (SOC). 

The Board in January 2009 remanded the issues of entitlement to 
service connection for a low back disorder and a right knee 
disorder, and the issue of entitlement to a higher initial 
evaluation for a right ankle sprain which is currently the 
subject of appeal.  The Appeals Management Center (AMC) in a 
January 2010 decision granted service connection for the low back 
disorder and right knee disorder, and hence those claims no 
longer present a case in controversy.  The AMC, by a November 
2010 decision, granted an initial rating of 10 percent for the 
right ankle disorder effective from the July 8, 2004, date of 
receipt of claim for service connection for that disorder.  The 
right ankle disorder claim now returns to the Board for further 
review.


FINDINGS OF FACT

1.  For the entire appeal period beginning on the July 8, 2004, 
date of receipt of the claim for service connection, the evidence 
is in approximate balance as to whether the Veteran's right ankle 
disorder has resulted in disability equivalent to marked 
limitation of ankle motion, including based on loss of functional 
use due to manifested pain, pain on motion, incoordination, 
weakness, and fatigue.  

2.  For that entire rating period and for any interval during the 
initial rating period, the evidence preponderates against still 
greater disability of the right ankle, and against additional 
disability associated with the right ankle warranting a separate 
evaluation.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for 
a 20 percent rating, but no more, have been met for his service-
connected right ankle disorder for the entire period beginning on 
July 8, 2004.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any such 
defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

VCAA notice is not required with respect to every issue raised by 
a claimant.  If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice as 
to that claim, the claim is granted, and he files an appeal with 
respect to the rating assigned and/or effective date of the 
award, VA is not required to provide a new VCAA notice with 
respect to the matter of his entitlement to a higher rating 
and/or an earlier effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006) (when a claim for service connection 
has been proven, the purpose of section 5103(a) has been 
satisfied and the requirement of notice under its provisions has 
been satisfied); see also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 117 
(2007).  

Here, the Veteran's claim for initial compensable rating for 
service-connected right ankle disorder falls squarely within the 
pattern above.  Thus, no additional VCAA notice was required with 
respect to this appealed issue.  

The Veteran submitted his original claim for service connection 
on July 8, 2004.  He was afforded an initial VCAA notice letter 
in August 2004, prior to the appealed February 2005 RO rating 
action.  In the course of development of this appealed initial 
rating claim, the Veteran was afforded an additional VCAA notice 
letters including in October 2004, and in February 2009 following 
the Board's remand, with these addressing the initial rating 
issue the subject of this appeal.  In these letters, he was 
informed of the notice and duty-to-assist provisions of the VCAA, 
and was informed of the information and evidence necessary to 
substantiate the claim for a higher initial rating.  These 
notices were prior to readjudication of the initial rating by a 
SSOC and an Appeals Management Center (AMC) rating action, both 
in November 2010.  

The VCAA letters informed of the respective roles of the Veteran 
and VA in de0veloping the claim and obtaining evidence, and that 
it was ultimately the Veteran's responsibility to see that 
pertinent evidence not in Federal possession was obtained.  The 
letters also provided him with general notice of the evidence 
required to satisfy the initial rating claim.  He was also then 
afforded notice of how disability ratings and effective dates are 
assigned, with the RO thereby complied with the requirements of 
Dingess v. Nicholson, supra.  

In short, the Veteran has received the 38 U.S.C.A. § 5103(a)-
compliant notice to which he is entitled.

VA's duty to assist the Veteran in the development of the claim 
includes assisting him in the procurement of service treatment 
records (STRs)  and pertinent post-service treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that the RO adequately 
developed the claim based on the Veteran's assertions and the 
information and evidence provided.  The RO appropriately 
requested from him (and from other sources) his STRs and post-
service VA and private treatment and evaluation records.  All 
records received were associated with the claims file.  The RO 
also informed the Veteran, including by the appealed rating 
action and subsequent SOC and SSOCs, of records obtained, and 
thus by implication of records not obtained, in furtherance of 
his claims.

It appears that all evidence identified by the Veteran presenting 
the reasonable possibility of relevance to the present claim has 
been requested, and all such records obtained have been 
associated with the claims file.  While the Veteran at his 
February 2006 examination did report having had a private 
examination approximately a year prior at Kaiser Permanente, the 
Veteran reported that this was a very cursory examination with no 
X-rays taken, and hence the Board concludes that there is no 
reasonable possibility that such a cursory evaluation for 
treatment purposes would further the Veteran's claim.  That is 
particularly the case where, as here, the Veteran was afforded a 
very thorough VA examination in May 2010, including MRI scans of 
the ankle, with the severity of the ankle disorder only 
ultimately established by that MRI-benefited examination, and 
upon which examination the greater disability rating herein 
granted is based.  Even if that cursory examination at Kaiser 
Permanente had resulted in findings more severe than those 
obtained in May 2010, the May 2010 findings would be afforded 
significantly more weight owing to the more thorough nature of 
the examination.  The Veteran also provided an authorization to 
one Dr. H, in February 2004, for reported treatment of the 
Veteran between January 2001 and February 2004.  Those records 
were obtained and associated with the claims file in July 2004.  

Similarly, although the Board notes the May 2002 private 
treatment record of Dr. H indicating emergency room treatment at 
Sutter Davis Hospital, the Veteran did not report that facility, 
and provided no authorization to obtain records therefrom.  There 
is also little indication that that emergency room treatment 
would be pertinent to the appealed claim.  The Board notes in 
this regard that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while VA 
does have a duty to assist the appellant in the development of a 
claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. App. 
262 (1993).

The file contains VA, private, and service medical records, and 
VA treatment examinations and VA compensation examinations.  The 
case presents no reasonable possibility that additional 
evidentiary requests would further the appealed claim adjudicated 
herein.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

The Veteran was afforded VA examinations in February 2006, March 
2009, and May 2010 to address his right ankle disorder for 
compensation purposes.  These examinations, taken together, 
adequately addressed both the Veteran's assertions and objective 
findings.  The examination reports, taken together with the 
balance of the treatment and examination reports of record, 
consisting of service and VA records and private records of 
treatment and evaluation, are adequate for the Board's 
adjudication of the appealed claim.  As discussed in detail 
below, the nature and extent of the claimed disorder has been 
sufficiently established by these examinations and the record as 
a whole for the Board's adjudication of the initial rating claim, 
with the evidence presented sufficient to rate the disorder based 
on applicable rating criteria under appropriate diagnostic codes, 
also as discussed below.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim, and did so including by 
submitted statements.  The Veteran was afforded the opportunity 
of a Travel Board hearing in November 2008 based on his request, 
but he failed to appear for that hearing without good cause shown 
for his failure to appear.  There is no indication that he 
desires a further opportunity to address the claims on appeal 
that has not been fulfilled.  Thus, the Board determines that the 
evidentiary record is adequate, and the only significant medical 
question remaining pertaining to the claim for a higher initial 
evaluation for the claimed right ankle disorder is, based on 
development already undertaken, the responsibility of the 
Veteran.  See 38 C.F.R. § 3.303.

The Board also finds that requirements of the Board's January 
2009 remand have been substantially completed, including 
requesting the Veteran's assistance in obtaining relevant 
evidence, obtaining a VA examination informed by MRIs of the 
Veteran's ankle, and readjudication of the claim by the AMC.  
Only substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

II.  Claim for a Higher Initial Evaluation for Right Ankle 
Disorder

The Veteran's right ankle disorder has been specifically 
characterized as tenosynovitis.  The Veteran contends, in effect, 
that his right ankle disorder is more severe than is reflected by 
the assigned 10 percent initial rating.   

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
all cases, the Board attempts to determine the extent to which 
the veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

However, the Board has been directed to consider only those 
factors contained wholly within the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

When reviewing the level of disability due to a service-connected 
joint disorder, when the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based on 
functional loss due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination.  38 C.F.R. §§ 4.40 
and 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

Staged ratings are to be considered for assigning initial ratings 
downstream of grants for service connection, beginning from the 
effective date of service connection, as in this case with these 
claims for headaches and a low back disorder.  Fenderson v. West, 
12 Vet. App 119 (1999).  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine the relative credibility of the 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
The U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), 
that the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements.  The Board recognizes in this 
case the Veteran's competence to address his current and past 
experiences as to symptoms of his right ankle disorder, as well 
as the effects this disorder and its symptoms have on his 
capacity to function, including in work or work-like settings.  
Such symptoms and impairments are certainly within the purview of 
lay capacity to observe and comprehend.

The Veteran's right ankle disorder is appropriately rated under 
Diagnostic Code (DC) 5271, based on limitation of motion of the 
ankle.  Where that motion is moderately limited, a 10 percent 
rating is assigned; where markedly limited, a 20 percent rating 
is assigned.  

The Veteran was afforded a VA examination of his joints including 
his right ankle in February 2006, but this examiner explicitly 
noted that he had not reviewed prior medical records.  
Accordingly, the examination findings are of limited usefulness 
because they were not informed by past medical history.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  
Nonetheless, the examiner did examine the Veteran, and hence the 
examination findings are to be considered.  

The February 2006 examiner noted the Veteran's history of an 
eversion injury in 2000.  The Veteran reported a history of 
intermittent locking, pain, and popping when he ran, and he 
accordingly wore a brace.  However, he reported having stopping 
using it for about a year because it was not helping.  He 
complained of currently having constant pain in the ankle joint, 
of 8 to 9 out of 10 severity, and complained of associated 
weakness, stiffness, swelling, locking, fatigue, and instability.  
However, he reported being able to run, informing that the 
symptoms were precipitated by running more than 30 minutes or 
standing more than 4 to 5 minutes or walking more than 45 
minutes.  He further reported aggravation by jumping or kneeling, 
and by cold weather.  He said he occasionally took ibuprofen for 
ankle pain.  He added that sometimes his right ankle would lock 
when in full dorsiflexion, so that he could not then plantar flex 
the right foot.  He denied any incapacitating episodes or 
occupational effects, or use of assistive devices currently.  The 
Veteran complained of functional limitations impacting his 
ability to bike, hike, and run, and occasionally impacting his 
ability to drive a car.  He further asserted that he at times 
limped due to the right ankle.  

The February 2006 examiner observed normal weight-bearing 
position standing. Exquisite tenderness was present over the mid 
distal portion of the right  Achilles tendon.  Repeated foot 
inversion caused aggravation at the distal medial malleolus, 
which the examiner concluded was consistent with posterior tibial 
tendonitis.  There was no effusion or crepitus.  Range of motion 
of the ankle was to 15 degrees dorsiflexion on the right compared 
to 25 on the left, 55 degrees plantar flexion on the right 
compared to 45 on the left, 10 degrees inversion on the right and 
15 on the left, and 5 degrees eversion on the right and 25 on the 
left.  The Veteran complained of pain with all right angle ranges 
of motion, and he exhibited significant guarding and wincing.  He 
deferred talar tilt and anterior drawer tests due to pain.   The 
examiner assessed chronic right ankle Achilles tendonitis and 
chronic right posterior tibial tendonitis.  The examiner further 
noted that an MRI would be required to fully evaluated the cause 
of the Veteran's reported ankle locking.  

The Veteran submitted a private medical evaluation by Dr. H, a 
podiatrist, dated in January 2009.  The podiatrist then noted the 
Veteran's pain in the right ankle and right hallux, and expressed 
a belief that the condition was not ankle pain but in fact sub 
talar pain caused by hyperpronation, a condition to which the Dr. 
H also attributed pain presenting in the first 
metatarsophalangeal joint.  Dr. H accordingly recommended 
functional orthotics which he believed would restore neutral 
position in the ankle and minimize the Veteran's pain.  A record 
later in January 2009 reflects that the Veteran was fitted with a 
removable orthotic.  

A follow up with Dr. H in March 2009 reflected the Veteran's 
report of considerable improvement in the ankle.  However, the 
Veteran reported that he continued to have clicking and popping 
in the medial ankle.  Dr. H noted that the Veteran in fact 
pointed to an area consistent with sinus tarsis or subtalar joint 
dysfunction.  Dr. H nonetheless still held to a belief that the 
Veteran had hyperpronation to which the subtalar joint 
dysfunction was related.

However, in an opinion letter dated on the same day as the March 
2009 follow-up treatment record, Dr. H stated that the Veteran's 
"foot, ankle, and lower extremity problems are related to his 
right ankle injury."  On the basis of this opinion the Appeals 
Management Center (AMC) in January 2010 granted service 
connection for the Veteran's low back and right knee disorders.  

Upon VA examination in March 2009, the examiner reviewed the 
claims file, including STRs showing right ankle sprain in October 
1998.  The Veteran's self-reported history of this injury was 
also noted.  The Veteran reported that the ankle to exhibit 
giving way but not instability.  He added that it exhibited pain, 
stiffness, and weakness, but not incoordination, decreased speed, 
effusion, or inflammation.  He complained that the ankle locked 
at least daily.  

The March 2009 examiner found a normal gait, normal weight 
bearing, and tenderness in the ankle medially but without 
instability.  There was an Achilles abnormality, but no 
angulation.  Ankle range of motion was to 10 degrees dorsiflexion 
on the right as compared to 15 degrees on the left, and to 50 
degrees plantar flexion on the right compare with 55 degrees on 
the left.  The examiner found no objective evidence of pain, no 
additional limitation with repetitive motion, and no ankylosis.  
The examiner assessed some mild discomfort in the right ankle and 
slight decrease in range of motion, informing that the condition 
had significantly resolved with use of an orthotic.  X-rays of 
the right ankle were normal.   An MRI was not obtained.  

The March 2009 examiner further noted that the Veteran's current 
occupation was as an inspector, with full-time employment and no 
significant effects of the right ankle disorder on employment.  
Upon VA examination in May 2010 (necessitated in part by the 
March 2009 VA examiner's failure to obtain an MRI as requested by 
the Board in its January 2009 remand), the Veteran's claims file 
was reviewed and the Veteran's history of right ankle injury was 
noted.  The Veteran reported that since the injury his condition 
of the right ankle had been intermittent with remissions.  The 
examiner noted that the Veteran took 800 milligrams of ibuprofen 
twice daily for the ankle, and that responsiveness to this 
treatment was only fair.  

Upon the May 2010 examination, the Veteran reported having giving 
way, instability, pain, stiffness, weakness, incoordination, 
decreased speed of joint motion, clicking, and locking in the 
joint daily or more often.  He also reported having weekly flare-
ups of the joint lasting one to two days, requiring him not to 
bear weight on the ankle, and to rest and ice the ankle.  The 
Veteran nonetheless reported that he was otherwise able to stand 
for one hour but less than three, and was able to walk for one to 
three miles.  He used no assistive devices for the ankle.

The May 2010 examiner found an antalgic gait but no other 
abnormality in weight bearing.  The ankle exhibited crepitus, 
heat, tenderness, pain at rest, instability, weakness, abnormal 
motion, and guarded movement.  There was moderate tenosynovitis 
of the flexor hallucis longus tendon and mild tenosynovitis of 
the flexor digitorum longus tendon, both established by MRI.  The 
ankle exhibited 10 degrees of valgus angulation.  Range of motion 
of the ankle was to 10 degrees dorsiflexion compared to 20 on the 
left, and 40 degrees plantar flexion versus 50 degrees on the 
left.  There was objective evidence of pain with repetitive 
motion.  The examiner noted that there was circumferential pain 
under the medial malleolus, and pain with compression of the 
hallucis longus tendon.   

The May 2010 examiner found that the right ankle disorder 
produced significant occupational effects, resulting from pain, 
decreased mobility, lack of stamina, and weakness or fatigue.  
The examiner accepted the Veteran's account that with flare-ups 
he confined himself to duties at his desk, and he did not resume 
his more active work duties performing inspections until pain was 
controlled.  The examiner noted that the Veteran was able to 
continue working due significantly to availability of 
accommodations to his ankle disorder at his present employment.  
The examiner further concluded that effects of the ankle on 
exercise were severe, with sports precluded, while effects on 
recreation were mild and effects on other activities were either 
mild or absent.  The examiner ultimately concluded that for the 
period from July 8, 2004, to the present, the Veteran's right 
ankle symptoms, including pain, swelling, locking, clicking, and 
tenderness, were severe and chronic.  He further concluded that 
pain symptoms were increasing. 

The Board notes that the examiner in May 2010 augmented his 
examination by a complete review of the record and access to 
current MRIs which were not available to the examiners in 
February 2006 and March 2009 or to the private podiatrist Dr. H.  
The Board finds that while there was apparently a brief interval 
of improved symptomatology following the podiatrist's fitting of 
the Veteran with a functional orthotic, that improved outcome 
with limited stabilization of the ankle was short-lived and may 
have been the result merely of temporary limiting of activities 
with the ankle during a period of adjustment to the orthotic.  It 
is notable that the March 2009 VA examiner who found more limited 
symptoms of ankle disability did so only shortly after the 
Veteran was fitted with the orthotic.  The Veteran reported in 
May 2010 that significant improvement was not obtained from the 
orthotic, and hence it appears that the benefit was short-lived.  
The Board concludes that any benefit from the orthotic to the 
Veteran's right ankle condition was not of such a sustained or 
long-standing nature as to warrant an interval of reduction of 
disability rating on that basis under Fenderson, supra.

The May 2010 examiner concluded that the Veteran had 
significantly impaired functioning due to severe disability 
associated with tenosynovitis, as established and supported by 
MRI findings, and that this severe disability has been persistent 
since the July 2004 date of claim.  The Board believes that 
complaints and findings since that time, including upon February 
2006 VA examination, private and VA treatment records, and the 
most recent evaluation in May 2010, are consistent with such 
conclusions.  

Accordingly, affording the Veteran the benefit of the doubt and 
regarding the findings in March 2009 as representing but a 
temporary amelioration of symptoms that was not sustainable, the 
Board finds that disability equivalent to marked limitation of 
motion of the ankle has been present since the date of claim on 
July 8, 2004, and hence a 20 percent evaluation is warranted for 
the right ankle disorder for the entire initial rating period.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.71a, DC 5271; Fenderson.  This 
finding is based on consideration of DeLuca factors of pain, pain 
on motion, incoordination, weakness, and fatigue, including as 
identified upon treatment and examination of the Veteran. 
38 C.F.R. §§ 4.40, 4.45.  

The Board finds that the preponderance of the evidence is against 
assignment of a still higher or additional rating for the 
Veteran's right ankle disorder for the entire initial rating 
period, or for any interval within the initial rating period, and 
finds rather that the disorder is fully compensated by the rating 
assigned herein based on the Rating Schedule under applicable 
criteria, as equivalent to marked limitation of motion of the 
ankle under DC 5271.  The benefit-of-the-doubt doctrine does not 
apply to that extent of a still higher or additional evaluation.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Because the condition is appropriately 
compensated based on usual schedular standards and exceptional or 
unusual circumstances not adequately accommodated within the 
Rating Schedule are not shown, an additional or higher disability 
rating on an extraschedular basis is also not warranted.  
38 C.F.R. § 3.321(b)(1).  


ORDER

An initial disability rating of 20 percent, but not more, is 
granted for the right ankle disorder, for the entire initial 
rating period beginning July 8, 2004, subject to the laws and 
regulations governing the payment of monetary awards.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


